Citation Nr: 0432330	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of internal derangement, left knee, with 
anterior cruciate ligament tear, currently evaluated as 20 
percent disabling.

2.  Evaluation of degenerative joint disease, traumatic, 
residuals of left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This appeal arises from an October 2001 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for internal derangement, left knee, with anterior 
cruciate ligament tear and degenerative joint disease, 
traumatic, residuals of left knee injury, and assigned a 10 
percent disability rating for each.  By rating decision dated 
January 2003, the RO increased the veteran's disability 
rating for internal derangement of the left knee to 20 
percent.  The disability rating of 10 percent for 
degenerative joint disease continued.

In a substantive appeal dated January 2003, the veteran 
requested a hearing before a Member of the Travel Board.  
However, in February 2003, the veteran withdrew his hearing 
request.  There are no subsequent requests for hearings in 
the claims file.


REMAND

As an initial matter, the veteran was provided with a VA exam 
in December 2002.  However, the examiner noted that the 
veteran's claims file was not available for review.  A review 
of the claims file indicates that with the veteran has never 
undergone a VA examination for the disability at issue by an 
examiner who has reviewed his claims file.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2004). Therefore, the Board finds that the veteran should 
undergo another VA examination to determine the current 
severity of his disability.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

In addition, the veteran's claims file contains a Social 
Security Awards Certificate stating that the veteran was 
disabled and receiving benefits from June 1977.  However, 
there are no medical records from the Social Security 
Administration in the claims file.  All medical treatment 
records must be obtained from the Social Security 
Administration.  

Finally, the veteran's most recent VA treatment records in 
the claims file are from December 2002.  The veteran may have 
more recent treatment records relevant to his claim.  
Therefore, these records should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any medical 
records utilized in arriving at their 
decision to award the veteran disability 
benefits.

2. The RO should contact the Mountain 
Home VAMC and request any records of the 
veteran's treatment at that facility 
since December 2002.  All records 
obtained should be associated with the 
claims folder.

3.  The veteran should be provided with 
another examination to determine the 
current nature and severity of his 
service-connected left knee disability.  
The claims folder must be made 
available to the examiner for review. 
Such review should be indicated on the 
examination report.  The examiner 
should describe in detail the veteran's 
symptoms and impairments.  The 
examination should include full range 
of motion studies, X-Rays, and any 
other tests considered necessary by the 
examiner. In addition, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If feasible, the 
determinations concerning pain, 
weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



